Case 8:19-cv-00098-JLS-DFM Document 71 Filed 09/09/20 Page 1 of 2 Page ID #:349




 1
 2
 3                                                                                JS-6
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
                               SOUTHERN DIVISION
10
11       MARIANO BENITEZ, individually
12       and on behalf of all others similarly           Case No. 8:19-cv-00098-JLS-DFM
         situated,
13                                                       ORDER GRANTING JOINT
14                    Plaintiff,                         STIPULATION FOR DISMISSAL
                                                         WITH PREJUDICE
15       v.
16                                                       Judge: Hon. Josephine L. Staton
         POWERLINE FUNDING LLC, a
17       New York limited liability company,
18
19                    Defendant.
20
21
              Before the Court is the parties’ Joint Stipulation to Dismiss Case pursuant to
22
     Fed. R. Civ. P. 41(a)(1)(A)(ii). (Doc. 70.)1 Having reviewed the Stipulation, the
23
     Court ORDERS that Plaintiff Mariano Benitez’s claims against Powerline Funding,
24
     LLC in the above-captioned matter are dismissed with prejudice and that the claims
25
26
     1
27    In light of the dismissal, Plaintiff’s Motion to Enforce Settlement (Doc. 69) is deemed
     withdrawn and the hearing is VACATED.
28                                                     -1-
Case 8:19-cv-00098-JLS-DFM Document 71 Filed 09/09/20 Page 2 of 2 Page ID #:350




 1   of the proposed class members are dismissed without prejudice. Plaintiff Mariano
 2   Benitez and Powerline Funding, LLC shall each bear his or its own costs and
 3   attorneys’ fees.
 4
 5   IT IS SO ORDERED.
 6
 7   Date: September 09, 2020
 8
 9                                               ______________________________
10                                               Hon. Josephine L. Staton
                                                 United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           -2-
